231 F.3d 1080 (7th Cir. 2000)
Edison K. Spearman, Plaintiff-Appellant,v.Ford Motor Company, Defendant-Appellee.
No. 99-3538
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 5, 2000Decided November 3, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 452--David H. Coar, Judge.[Copyrighted Material Omitted]
Before Manion, Kanne, and Evans, Circuit Judges.
Manion, Circuit Judge.


1
Edison Spearman sued his  current employer, Ford Motor Company, alleging  that Ford violated Title VII by subjecting him to  a hostile environment of sexual harassment,  retaliating against him for opposing sexual  harassment, and for discriminating against him on  the basis of his sex. Ford moved for summary  judgment, which the district court granted.  Spearman appeals, and we affirm.

I.

2
Edison Spearman is a black man and a  homosexual1 who has been working for Ford since  1990. In October 1995, Spearman worked as a  "blanker operator" at Ford's Chicago Heights  Stamping Plant, where he operated press machines  that "blank" or "stamp" sheet metal into  dimensional form. In the summer of 1997, Spearman  was promoted to the position of "blanker utility"  worker, and assigned to relieve two blanker  operators (Gregory Curtis and Steve Neeley) for  their work breaks, lunch breaks and other  rotations.


3
Spearman filed his first of several complaints  of harassment on December 8, 1995, in which he  reported that since his assignment as a blanker  operator in October 1995, Curtis constantly took  personal items (pens, newspapers, and gloves)  from him without his permission. When Spearman  told Curtis to stop, Curtis (a black man) called  Spearman a "nigger" and a "selfish bitch." Curtis  would also hound Spearman for lunch money, and  then call him a "cheap ass bitch" if his requests  were occasionally denied. Following a glove-  snatching incident, Spearman had two meetings  with his union representative and Curtis to  resolve the matter.


4
Spearman reported no further incidents of  harassment until May 16, 1997, when he filed a  written complaint concerning an altercation with  Curtis over the timing of lunch breaks. Curtis  confronted Spearman, called him a "little bitch,"  told him that he hated his "gay ass," and  threatened to go to Spearman's residence in  Indiana and "f---- [his] gay faggot ass up." To  defuse the situation, a foreman assigned Spearman  and Curtis to different press areas for the  balance of the shift. The following week, labor  relations investigated the matter and held two  meetings with Spearman, Curtis and a union  representative.


5
Curtis and Neeley testified that they and their  co-workers at Ford suspected that Spearman was a  homosexual. According to Curtis, he thought that  Spearman was homosexual when they first met and  Spearman supposedly took "a full look" at Curtis  like a man would look at a woman. Curtis also  opined that other blanker operators at Ford were  uncomfortable with Spearman because they observed  that he "looked [them] over" like a man would  "take a full look" at a woman, that he got too  close to his male co-workers when he talked to  them, and even "rubbed up especially close" to  some of them. Curtis also testified that one co-  worker started "squirming" when others teased him  that Spearman had a "crush" on him. And Curtis  also claimed that his brother-in-law and a co-  worker told him that they saw Spearman at gay  nightclubs.


6
According to Spearman, Curtis continually  harassed him after the May 1997 incident by  reporting to work late and returning from his  breaks late in order to disrupt Spearman's relief  schedule as a utility worker, and thus deprive  him of his breaks and lunches. Curtis's negative  behavior toward Spearman continued until he was  moved to another press machine (and away from  Spearman) in October 1997.


7
Spearman submitted another written complaint  concerning a June 21, 1997 argument with Neeley  over the timing of a break. As a blanker utility  worker, Spearman told Neeley to take a break, but  Neeley refused, leaned into Spearman's face, and  taunted him by telling Spearman to hit him. In  his complaint, Spearman wrote: "[T]here's a  constant problem with Steve, when it comes to  breaks; since I've become utility, he rebels and  insist [sic] on debating me about how and when I  relieve." Labor relations responded by conducting  a meeting with all of the parties involved in the  matter.


8
In June 1997, Spearman discovered graffiti on  the bulletin board that stated: "Aids kills  faggots dead . . . RuPaul, RuSpearman."2  Spearman waited five months to report the  incident, and when he did, labor relations  representatives promptly painted over it the  following day.


9
On October 21, 1997, Spearman delivered another  complaint to Ford that involved an altercation  with George Pearson (who was temporarily assigned  to work with Spearman) about the timing of a  break. While Pearson was leaving his work  station, he said to Spearman, "You f----ing jack-  off, pussy-ass," and saluted Spearman with his  middle finger. Spearman reported the incident to  his foreman, Anthony Perez, who assured Spearman  that he would discuss the matter with Pearson and  "discipline him." Shortly after Spearman filed  his complaint about the incident, a labor  relations representative investigated the matter  and conducted a meeting with Spearman and his  union representative.


10
In November 1997, Spearman discovered more  graffiti outside a portable toilet that stated: "Ed Sperman [sic] is a fag and has AIDS" and  "Edison Sperman [sic] is gay." Labor relations  representatives painted over the graffiti  immediately after Spearman's report.


11
Ford received another letter from Spearman  around November 24, 1997, in which he complained  that he was being harassed by Perez, who used the  following instructional hypothetical at a  department meeting about sexual harassment:


12
Say for instance, Greg and Ed are in the back  bringing in a coil, and Ed touches Greg in a way  that made him feel uncomfortable, that can be a  charge of sexual harassment.


13
Spearman believed that Perez's hypothetical was  about himself (Ed) and Greg Curtis, and thus it  was "totally inappropriate" and harmful to  Spearman because he and Curtis had been involved  in several altercations in the past. Perez  testified that he was not referring to Spearman  in the example, but to Ed Rolff, one of  Spearman's co-workers.


14
In the same letter, Spearman also complained  that Perez had offered to give him a hug on two  separate occasions. On the first occasion,  Spearman admits that Perez greeted him with a hug  because he showed up for work during a staff  shortage in the summer of 1997. But Spearman  stated that he "felt very awkward" about Perez's  second offer of a hug that occurred when Spearman  was confused about overtime duties and consulted  Perez for advice. Perez testified that Spearman  appeared to be distraught because the press  machine was not working, and that Perez offered  to give him a hug to lift his spirits.


15
During the afternoon of November 24, 1997, Perez  instructed Spearman to perform housekeeping  duties and wash the windows of the press machines  for about an hour before the end of his shift.  Spearman believed that his assignment was  punitive and that Perez was retaliating against  him for his November 17, 1997 harassment  complaint about Perez's instructional  hypothetical and offers to hug Spearman. He left  work that day, went on medical leave in December  1997, and did not return to work until May 4,  1998. Perez testified that he assigned similar  housekeeping tasks to other utility workers and  operators to keep them busy when they were not  operating the press machines.


16
During his medical leave, Spearman received  treatment for depression. When he returned to  work after a five-month absence, he discovered  that his tool box was destroyed and that his  tools had been stolen.


17
Spearman then sued Ford, alleging that it  violated Title VII by subjecting him to a hostile  environment of sexual harassment; by retaliating  against him because he filed complaints opposing  sexual harassment; and by discriminating against  him because of his sex by failing to investigate  his sexual harassment complaints as promptly as  similar complaints from female employees. Ford  moved for summary judgment. The district court  granted Ford's motion, concluding that while  Spearman established a reasonable inference that  he was harassed because of his sex, his sexual  harassment claim failed because he did not show  that the harassment was severe enough to cause a  change in his employment conditions. The district  court also denied Spearman's retaliation claim by  concluding that he failed to establish a prima  facie case by showing that he suffered an adverse  employment action. The court did not address  Spearman's sex discrimination claim. Spearman  appeals.

II.

18
"We review the district court's entry of summary  judgment de novo," Miller v. American Family Mut.  Ins. Co., 203 F.3d 997, 1003 (7th Cir. 2000),  viewing all of the facts, and drawing all  reasonable inferences from those facts, in favor  of the nonmoving party. Id. Summary judgment is  proper if the record shows that "there is no  genuine issue as to any material fact and that  the moving party is entitled to judgment as a  matter of law." Silk v. City of Chicago, 194 F.3d  788, 798 (7th Cir. 1999) (citing Fed. R. Civ. P.  56(c)).


19
Title VII prohibits an employer from harassing  an employee "because of [the employee's] sex."3  Oncale v. Sundowner Offshore Services, Inc., 523  U.S. 75, 78 (1998); 42 U.S.C. sec. 2000e-2(a)(1).  Same-sex sexual harassment is actionable under  Title VII "to the extent that it occurs 'because  of' the plaintiff's sex." Shepherd v. Slater  Steels Corp., 168 F.3d 998, 1007 (7th Cir. 1999).  We have stated that "[t]he phrase in Title VII  prohibiting discrimination based on sex" means  that "it is unlawful to discriminate against  women because they are women and against men  because they are men." Ulane v. Eastern Airlines,  Inc., 742 F.2d 1081, 1085 (7th Cir. 1984). In  other words, Congress intended the term "sex" to  mean "biological male or biological female," and  not one's sexuality or sexual orientation. See  id. at 1087. Therefore, harassment based solely  upon a person's sexual preference or orientation  (and not on one's sex) is not an unlawful  employment practice under Title VII. Id. at 1085;  see also Hamner v. St. Vincent Hosp. and Health  Care Center, Inc., 224 F.3d 701, 704 (7th Cir.  2000).

A.  Hostile Environment Claim

20
Spearman first argues on appeal that he was  sexually harassed at Ford in violation of Title  VII. He claims that the vulgar and sexually  explicit insults and graffiti of his harassers  were motivated by "sex-stereotypes" because his  co-workers perceived him to be too feminine to  fit the male image at Ford. His contention relies  primarily on Curtis's testimony that there is a  "masculine" environment at the Ford plant,  implying that he questioned Spearman's  masculinity. Spearman also contends that Curtis  engaged in sex stereotypes when he called  Spearman a "bitch," which, according to another  utility worker at Ford (David Gibson), meant that  Curtis called Spearman a "woman." Moreover,  Spearman asserts that the graffiti associating  him with a drag queen (RuPaul) proves that his  co-workers perceived him to be too feminine to  work at Ford. And he claims that sex stereotypes  motivated Perez to harass him with the window-  washing assignment, which is a function  "traditionally reserved for women" (a view that  could also be labeled sex stereotyping).


21
While sexually explicit language may constitute  evidence of sexual harassment, it is not "always  actionable, regardless of the harasser's sex,  sexual orientation, or motivations." See Oncale,  523 U.S. at 79. The plaintiff must still show  that he was harassed because of his sex. Id.  Similarly, while sex stereotyping may constitute  evidence of sex discrimination, "[r]emarks at  work that are based on sex-stereotypes do not  inevitably prove that gender played a part in a  particular employment decision. The plaintiff  must show that the employer actually relied on  [the plaintiff's] gender in making its decision."  Price Waterhouse v. Hopkins, 490 U.S. 228, 251  (1989). Therefore, according to Oncale and Price  Waterhouse, we must consider any sexually  explicit language or stereotypical statements  within the context of all of the evidence of  harassment in the case, and then determine  whether the evidence as a whole creates a  reasonable inference that the plaintiff was  discriminated against because of his sex.


22
Here, the record clearly demonstrates that  Spearman's problems resulted from his  altercations with co-workers over work issues,  and because of his apparent homosexuality. But he  was not harassed because of his sex (i.e. not  because he is a man). His harassers used sexually  explicit, vulgar insults to express their anger  at him over work-related conflicts. However,  these conflicts did not arise because he is a  man. Curtis directed insults at Spearman to  irritate or provoke him during three specific  arguments about lunch money, small personal  items, and the timing of lunch breaks. And  Pearson directed a barrage of derogatory remarks  at Spearman after he unsuccessfully protested  Spearman's order to take a break. It is clear  that Curtis and Pearson lodged sexually explicit  insults at Spearman to express their acrimony  over work-related disputes, and not to harass him  because he is a man; and such conduct does not  constitute sexual harassment. See Johnson v.  Hondo, Inc., 125 F.3d 408, 412 (7th Cir. 1997)  (sexually explicit remarks among male co-workers  were "simply expressions of animosity or juvenile  provocation," and were not directed at the  plaintiff because of his sex).


23
The record also shows that Spearman's co-workers  maligned him because of his apparent  homosexuality, and not because of his sex. The  testimonies of Curtis and Neeley clearly  demonstrate that Spearman's harassers were  motivated by their suspicion of Spearman's sexual  orientation and his perceived desire for some  sort of physical intimacy with them. And even  Spearman's understanding of Perez's instructional  hypothetical indicates that Perez teased him  about his homosexuality. Moreover, Spearman's co-  workers directed stereotypical statements at him  to express their hostility to his perceived  homosexuality, and not to harass him because he  is a man. See Price Waterhouse, 490 U.S. at 251.  Curtis called him a "bitch" which, according to  Gibson, means a "woman," or a "faggot." And the  graffiti that specifically stated that Spearman  is "gay," a "fag," and compared him to a drag  queen confirms that some of his co-workers were  hostile to his sexual orientation, and not to his  sex.


24
Title VII is not a "general civility code" for  the workplace, see Oncale, 523 U.S. at 81; it  does not prohibit harassment in general or of  one's homosexuality in particular. Likewise,  sexually explicit insults that arise solely from  altercations over work-related issues, while  certainly unpleasant, do not violate Title VII.  Because Spearman was not harassed because of his  sex, his hostile environment claim fails. Oncale,  523 U.S. at 78.

B.  Retaliation Claim

25
Spearman's next argument on appeal is that Perez  assigned him the window-washing task to retaliate  against him for his written complaint about  Perez's harassment, in violation of Title VII.


26
Title VII "protects persons not just from  certain forms of job discrimination [and  harassment], but from retaliation for complaining  about the types of discrimination it  prohibits."4 Miller, 203 F.3d at 1007; 42  U.S.C. sec. 2000e-3(a). To prevail on a claim of  retaliation, the plaintiff must show that: (1) he  complained about conduct that is prohibited by  Title VII; (2) he suffered an adverse employment  action; and (3) the adverse employment action was  caused by his opposition to the unlawful  employment practice. Miller, 203 F.3d at 1007. An  "adverse employment action" alters the "terms or  conditions" of one's employment. Silk, 194 F.3d  at 804. It "constitutes a significant change in  employment status, such as hiring, firing,  failing to promote, reassignment with  significantly different responsibilities, or a  decision causing a significant change in benefits  as well as the 'denial of a raise or promotion.'"  Id. at 804 n.16 (quoting Burlington Industries,  Inc. v. Ellerth, 524 U.S. 742, 761 (1998)).


27
Here, Perez assigned Spearman to wash the  windows of his two press machines for about an  hour. Spearman argues that the assignment was  "degrading and punitive" and thus diminished his  job responsibilities as a utility worker. But he  also testified that he performed housekeeping  duties as a utility worker before, including  sweeping around the press machines and removing  trash from the plant floor. Thus, the additional  task of washing the windows of the press machines  certainly did not "significantly" alter (if at  all) the terms and conditions of his employment.  Perez testified that the cleaning assignments  were to keep Spearman busy with necessary clean-  up chores rather than having him "standing there  doing nothing" for an hour or so before his  relief duties were to begin. The assignment was  nothing more than "a mere inconvenience or an  alteration of job responsibilities," Crady v.  Liberty Nat. Bank and Trust Co. of Indiana, 993  F.2d 132, 136 (7th Cir. 1993), and thus  Spearman's retaliation claim fails.5

C.  Sex Discrimination Claim

28
Spearman's last claim on appeal is that Ford  discriminated against him on the basis of his sex  by failing to investigate his alleged sexual  harassment complaints as promptly as it  investigated sexual harassment complaints from  female employees. To raise a prima facie case of  sex discrimination, Spearman must show that: (1)  he belongs to a protected class (in this case,  males); (2) he performed his job satisfactorily;  (3) he suffered an adverse employment action; and  (4) Ford treated similarly situated female  employees more favorably. See Greenslade v.  Chicago Sun-Times, Inc., 112 F.3d 853, 863 (7th  Cir. 1997).


29
Spearman's discrimination claim does not meet  the fourth test of the prima facie case. We have  already established that none of his complaints  involved sexual harassment, and there is no  evidence in the record that demonstrates that  Ford perceived Spearman's complaints to be about  sexual harassment at the time he filed them.  Therefore, Spearman does not show that he was  similarly situated to female employees who filed  sexual harassment complaints. Furthermore, the  record demonstrates that Ford sought to resolve  Spearman's complaints with investigations,  meetings, and by promptly painting over graffiti.  Spearman provides no evidence that Ford responded  more vigorously to sexual harassment complaints  from female employees. Because Spearman's  complaints were not about sexual harassment, and  he provides no comparative evidence to support  his disparate treatment claim, it fails.6 Cheek  v. Peabody Coal Co., 97 F.3d 200, 204 (7th Cir.  1996).

III.

30
Although the district court determined that  there was evidence that Spearman was sexually  harassed, but granted summary judgment for Ford  by concluding that the harassment was not severe  or pervasive enough to cause a change in  Spearman's employment conditions, we conclude  that Spearman's sexual harassment (hostile  environment) claim fails because he was not  harassed because of his sex; his retaliation  claim fails because he did not suffer an adverse  employment action; and his disparate treatment  claim fails because he has not shown that he was  similarly situated to female Ford employees who  filed sexual harassment complaints, or that Ford  treated female employees more favorably. We AFFIRM.



Notes:


1
 Spearman testified at his deposition that he is a  homosexual, but he claims that he never made that  known to anyone at Ford.


2
 RuPaul is the name of a black, male drag queen  and entertainer.


3
 This provision of Title VII provides that: "[i]t  shall be an unlawful employment practice for an  employer . . . to discharge any individual, or  otherwise to discriminate against any individual  with respect to his compensation, terms,  conditions, or privileges of employment, because  of such individual's race, color, religion, sex,  or national origin." 42 U.S.C. sec. 2000e-  2(a)(1).


4
 The retaliation provision of Title VII provides  that: "[i]t shall be an unlawful employment  practice for an employer . . . to discriminate  against any individual . . . because he has  opposed any practice made an unlawful employment  practice by [Title VII]." 42 U.S.C. sec. 2000e-  3(a).


5
 The retaliation claim also fails because  Spearman's numerous complaints of co-worker abuse  did not involve an unlawful employment practice  under Title VII, and there is no evidence in the  record that he even had a subjective belief that  he was being sexually harassed. See Hamner, 224  F.3d at 707.


6
 It is also questionable whether Spearman ever  suffered an adverse employment action, but  because we conclude that his sex discrimination  claim fails because there is no evidence that he  meets the fourth test of a prima facie case, we  decline to address this issue.